Citation Nr: 1740066	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-38 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for vocal cord disability.

2.  Entitlement to service connection for sinus disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel





INTRODUCTION

The Veteran served on active duty from July 1955 to July 1961 and from July 1995 to December 1995, with additional service in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2017 written correspondence, the Veteran requested a Board videoconference hearing.

As the Veteran has the right to a Board hearing, and such hearing must be scheduled by the RO, the claims must be remanded.  See 38 U.S.C. A. § 7107(b) (West 2014); 38 C.F.R. §§ 20.700(a), 20.703, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should take all indicated action to have the Veteran scheduled for a hearing with the Board videoconference hearing, at the earliest available opportunity. The Veteran and his representative should be notified of the scheduled hearing in a timely fashion.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




